          Case 2:20-cv-00239-NR Document 17 Filed 08/03/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA and MATTHEW
 KOLESAR,

                       Plaintiffs,                        Case No. 2:20-cv-00239-NR

        v.

 GIANT EAGLE, INC.,

                       Defendant.



                                 NOTICE OF SETTLEMENT

       COMES NOW Plaintiffs Robert Jahoda and Matthew Kolesar, by and through their

undersigned counsel, and hereby advise this Honorable Court that they have reached an agreement

in principle with Defendant Giant Eagle, Inc. The parties are finalizing settlement and dismissal

documents and expect to file the dismissal papers within thirty (30) days.

                                           /s/ R. Bruce Carlson
                                           R. Bruce Carlson
                                           Carlson Lynch, LLP
                                           1133 Penn Avenue, 5th Floor
                                           Pittsburgh, PA 15222
                                           T. (412) 322-9243
                                           bcarlson@carlsonlynch.com

                                          Attorneys for Plaintiff
          Case 2:20-cv-00239-NR Document 17 Filed 08/03/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, R. Bruce Carlson, hereby certify that on August 3, 2020, I caused a true and correct copy

of foregoing Notice of Settlement to be filed electronically and served via the Court’s ECF system.


                                                     Respectfully Submitted,

                                               By: /s/ R. Bruce Carlson
                                                   R. Bruce Carlson
